Title: From Thomas Jefferson to William Temple Franklin, 27 November 1790
From: Jefferson, Thomas
To: Franklin, William Temple



Dear Sir
Philadelphia Nov. 27. 1790.

I am favoured with yours of Oct. 13. The President is not yet arrived. Your general desire being known, I will take care that your special preferences shall also be known should circumstances give place to it. Your grandfather sent me only one sheet of Mitchell’s map, and it makes part of the testimony he was desired to give on the subject of the disputed river of St. Croix, being referred to in his letter accompanying it. I therefore take the liberty of  proposing to you to give you a complete copy of the same map, or the price of it, in exchange for the remaining sheets to which the one in our possession belonged.
I am in hopes you will continue in the mind of publishing Dr. Franklin’s works in 8vo. otherwise I think you will find fewer purchasers, till the Irish printers by a cheaper edition intercept the wishes of those who like books of a handy size. I am sure your delicacy needs no hint from me against the publication of such letters or papers from Dr. Franklin as Minister Plenipotiary of the U.S. as might not yet be proper to put into the possession of every body. Wishing you the best success in your pursuits I am with great esteem Dr. Sir your most obedt. and most humble servt.,

Th: Jefferson


P.S. I inclose herewith and deliver to Mr. Bache the M.S. of negotiations put into my hands by Dr. Franklin.

